Citation Nr: 1717933	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depression, and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July through October of 2000 and from September 2001 through July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue on appeal was previously remanded by the Board in September 2013 and November 2015 for further evidentiary development of requesting outstanding service treatment records and to obtain a VA examination for the Veteran's psychiatric disorders.  The records having been obtained having been obtained, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the Veteran has several psychiatric diagnoses in his treatment records, the Board has expanded the Veteran's original claim for service connection for PTSD to a claim of service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, depression, and dysthymia.  


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD, anxiety disorder, depression, and dysthymia is at least as likely as not causally related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision herein, no further discussion of compliance with these duties is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

During the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD may be determined based on the criteria in the DSM-IV.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV or DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon review of the evidence, the Board finds service connection for the Veteran's acquired psychiatric disorder, diagnosed to include PTSD, anxiety disorder, depression, and dysthymia, is warranted.

In support of his claim for service connection for an acquired psychiatric disorder, the Veteran has alleged that he experienced psychiatric symptoms during service and that he received a PTSD diagnosis.  He alleged that his PTSD was related to stressors related to his service in Iraq, to include duty participating in convoys; an incident in which he was fired upon by an enemy sniper during guard duty; and repeated enemy mortar attacks on his duty station.  

The first element of service connection for PTSD is medical evidence establishing a diagnosis of PTSD under 38 C.F.R. § 4.123(a).  Here, in December 2015, VA psychiatrist, Dr. A., diagnosed the Veteran with PTSD and depression not otherwise specified (NOS). Diagnoses of PTSD by health care professionals are presumed to be in accordance with applicable governing medical criteria. See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997). The Veteran had reported symptoms of frequent flashbacks and occasional nightmares, and that he was hypervigilant around crowds of people and while driving on highways.  In particular, the Veteran related that he was particularly concerned about driving under bridges in general because of his experience as a mounted gunner on convoy vehicles during his combat deployment to Iraq.  In addition, the Veteran reported increased suicidal ideation during this examination.

The service department records corroborate the Veteran's service in Iraq, as well as service in Kosovo prior to that.  Given the nature of his service, and his contentions, specific stressors in service need not be corroborated if it is determined by a VA psychiatrist or psychologist that fear of hostile military or terrorist activity in service is related to a current diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  VA examinations given by VA psychiatrists or psychologists under both DSM-IV and DSM-5 criteria in January 2013, December 2015, and January 2016 all report the Veteran's in-service stressors under the applicable criteria are adequate to support a PTSD diagnosis, that these stressors were related to fear of hostile military or terrorist activity, that the claimed stressors were consistent with the places, types, and circumstances of the Veteran's service, and that the Veteran's symptoms are related to the claimed stressor. There is no clear and convincing evidence to the contrary.  See Nat'l Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012). Given the evidence in the Veteran's service records, VA treatment records, and the Veteran's lay statements, the Board finds that the second element for service connection for PTSD, credible supporting evidence that the claimed in-service stressors actually occurred, has been met.

Based on a thorough examination of the evidence of record, the Board finds the third element of service connection, that of nexus, linking symptoms to an inservice stressor, has been met.  The record of the Veteran indicates links from the Veteran's stressors from his Iraq deployment to medical treatment and diagnoses of psychiatric disorders.

The Veteran entered military service with no mention of any mental disorders or treatment on his May 1999 enlistment examination.  While in service and prior to any of the Veteran's combat deployments, a September 2001 examination also revealed no mental disorders or treatment.  A medical report by an Army physician during the Veteran's deployment to Kosovo while in active service, dated May 2002, noted the Veteran had been abusing alcohol, and that his episodes of drinking were related to depression.  The record at that time noted the Veteran was started on a prescription antidepressant and was seen in mental health.  A follow-on note in October 2002 indicated the Veteran sought out counseling for his mental health during the prior year.

The Veteran completed a post-deployment health assessment after his deployment to Iraq in January 2005 but made no note of any mental health symptoms.  However, while still on active service, a January 2006 service treatment note indicated the Veteran reported little interest and pleasure, trouble sleeping, feeling bad about himself, trouble concentrating, and moving or speaking slowly in degrees.  He indicated mild anxiety when trying to sleep, and was prescribed prescription anti-depressants.

Consistent with the Veteran's assertions, a June 2006 service treatment record reflects that the Veteran complained of stress related to his deployment to Iraq.  Subsequent service treatment records dated from 2006 through 2008 contain problem lists which continuously identify chronic PTSD, anxiety disorder, and dysthymia as known and ongoing conditions.  A follow-on service treatment note from June 2006 indicated he was seeing a provider for post-deployment-related stress.  Another service treatment note from January 2007 indicated there had been a prior diagnosis of PTSD in October 2006.  The problem list for that note listed PTSD, anxiety disorder, and dysthymia.  That same month of January 2007, the Veteran had indicated he had trouble sleeping.  Another treatment note, in November 2007, indicated the Veteran had talked with a psychologist about his time in Iraq, but he denied PTSD or other stress issues.  An extensive medical examination accomplished for the purposes of an Army medical evaluation board in January 2008 noted a past history of anxiety and depression but made no further comment on any psychological diagnoses or treatment. The Veteran asserted as well during a January 2013 VA examination that he received regular psychiatric counseling while stationed at Camp Roberts, California.

The Veteran's first post-service psychiatry evaluation was in October 2008 and was accomplished by a VA psychiatrist.  Here, the Veteran reported symptoms of stress from his time in Iraq, that he was prescribed an antidepressant for a short period of time but that his wife wanted him to stop taking it out of concern for negative side effects of the medication.  The VA psychiatrist noted the Veteran reported no current psychological symptoms for any disorder, that he eats and sleeps well, was doing reasonably well in school, was making short and long term plans for his future, and had no suicidal or homicidal thinking.  Using DSM-IV criteria, the VA psychiatrist found no diagnosis under Axis I; narcissistic traits under Axis II; morbid obesity, sleep apnea, degenerative joint disease, and other physical ailments under Axis III; complaints about unemployment, financial strain and marital strife under Axis IV; and his Axis V GAF score was 75.  There is no indication that the examiner was able to review the entire record, including the service treatment records, and this opinion is of limited probative value.

On VA examinations in January 2009 and January 2013, the examiners concluded that the Veteran did not meet the diagnostic criteria for any Axis I mental health disorders.  Nonetheless, the Board points out that the Veteran's complete in-service mental health treatment records were unavailable for review and consideration by the VA examiners.  Moreover, the January 2013 VA examiner failed to explain or discuss positive objective findings of depression and anxiety, determined according to Beck Depression Inventory-II and Beck Anxiety Inventory testing performed during that examination.  The absence of such a discussion renders the January 2013 opinion incomplete.  Because of these missing elements, the Board finds these examinations to be of limited probative value. See Nieves-Rodriguez, 22 Vet. App. 295.

In April 2014, the Veteran provided a letter from his VA licensed social worker, Mr. J. S., which notes that the Veteran has symptoms "consistent with" PTSD and major depressive disorder "related to his combat stressors, relational problems, and emotional distress."  It was further noted that the Veteran continued to describe significant impairment in his social life, family relationships, and cognitive functioning.

In April 2014, the Veteran received another VA psychiatric examination by a VA psychologist, Dr. D. D.  This examiner confirmed the Veteran's in-service stressors but conclude that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-5 criteria and that that was no mental disorder diagnosis.  That report further indicated that testing results reflected exaggeration of symptoms, thus making interpretation difficult.  However, this examiner did note the Veteran was seeing a social worker through his local Vet Center every other week for psychiatric treatment. The Veteran was also noted to have been prescribed Citalopram; however, the clinical notes did not contain an explanation for which disorder this medication was prescribed.  This examiner also noted he did not have the opportunity to review the Vet Center's treatment records referenced by the Veteran's VA licensed social worker.

In December 2015, the Veteran was evaluated by another VA social worker, Ms. K. T., and was diagnosed with PTSD by this provider.  Based on her evaluation, the Veteran was examined by VA psychiatrist Dr. A. that same month, who noted a history of depression and PTSD, and that the Veteran experienced frequent flashbacks and occasional nightmares based on his documented Iraq stressors.  This psychiatrist also noted the Veteran was hypervigilant around crowds of people and while driving on highways.  Based on this examination, this VA psychiatrist diagnosed PTSD and depression NOS, and prescribed Prazosin for the nightmares, lorazepam for the flashbacks and anxiety, and also mirtazapine. There is no evidence that these diagnoses are not competent or credible, and therefore they are entitled to significant probative weight. See Cohen, 10 Vet. App. at 139-40.

After a Board remand, the Veteran was provided a compensation and pension examination in January 2016.  This examiner, a VA psychologist, noted the Veteran's in-service stressors but stated a diagnosis could not be made of any psychiatric disorder.  The examiner's formal opinion stated "that it cannot be determined beyond mere speculation whether the Veteran has a mental health condition such as [PTSD], or if this condition began in or was otherwise related to active duty service."  The examiner emphasized in his opinion the test results doesn't mean the Veteran does not have a mental health condition, but that he can only speculate based on his examination.  Because this examiner's examination is inconclusive, it is of no probative weight. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) ("It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.").

In May 2016, an addendum opinion was obtained from the VA examiner that performed the April 2014 VA examination.  The examiner indicated that reviewed the supplemental information from the vet center that was not available at the time of the April 2014 examination.  The examiner indicated that having reviewed this information, the April 2014  opinion stands as written.  It was noted that while the Vet Center records indicate a concern for PTSD that does not change the information the Veteran reported during the examination.  While he had been diagnosed and treated for PTSD in March 2014, the requirements for a clinical diagnosis differ from the requirements for an independent/forensic evaluation.  In the latter situation the examiner is required to consider other factors for an individual's complaints while a clinician takes their patient's report as being valid without questioning other motivation.  Furthermore it is important to keep in mind that while someone may have historically met the diagnostic criteria for PTSD, PTSD is not a static diagnoses/condition, the symptoms wax and wane over time with the large majority of individuals having a significant resolution/decrease in symptomatology over time, this is the natural progression of PTSD.  In fact, a wide range of clinical literature over the years has shown that the great majority of persons exposed to Criteria A stressors, including combat veterans, do not go on to develop full or chronic PTSD.  A more typical pattern is immediate symptoms that resolve to baseline or near baseline functioning over a period of time. It was noted that there has been a great deal of variability in the veteran's report of symptoms.  It was noted that the January 2016 examiner indicated that no diagnosis could be provided because of the Veterans over reporting of symptomatology.  It is likely this is a characterological feature and this tendency to over report symptomatology may in part explain some of the variability of his symptom reporting over the years. Unfortunately this pattern of over reporting symptomatology also makes any attempt at a diagnosis difficult, in the realm of C&P examinations any attempt at a diagnosis would be purely speculative.  Thus while the examiner concluded that there was no current diagnosis of a mental health disorder, the examiner also indicated that any attempt at a diagnosis would be purely speculative.  Thus the opinion is speculative and has no probative value.  

In this case, the Board finds, the evidence is in equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression, and dysthymia.  The first diagnosis of a psychiatric disorder, depression in this instance, occurred in 2002.  Following the Veteran's deployment to Iraq in 2004-2005, the records shows diagnoses of psychiatric disorders, many rendered by VA providers, including his treating VA social workers and a VA psychiatrist.  There is no reason to doubt the competence or credibility of these diagnosing and treating medical providers, particularly with respect to the Veteran's VA psychiatrist and his diagnosis of PTSD and depression in December 2015. As such, the Board finds that the opinions are entitled to probative weight. Nieves- Rodriguez, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.  While the VA examination reports conclude that the Veteran does not have a current mental disorder diagnosis, as discussed above, those opinions have limited or no probative value.  

Therefore, based on the analysis above, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD, anxiety disorder, depression, and dysthymia, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, depression, and dysthymia, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


